Citation Nr: 1209094	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right wrist scaphoid fracture and 5th metacarpal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1984 to October 1989.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in March 2010.  In June 2010, the Board remanded this claim to the RO for additional action.  

The Board again REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudicating the claim on appeal, further development is needed.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, obtaining an addendum opinion in support of the Veteran's right wrist claim is necessary.  In July 2007 and June 2010, the RO afforded the Veteran examinations of his right wrist, but the reports of these examinations are inadequate to decide the Veteran's claim.  

The Veteran is currently in receipt of the maximum evaluation assignable under Diagnostic Code 5215, which governs ratings of limitation of motion of the wrist.  To receive a higher initial schedular evaluation for his right wrist disability, he must show that he has ankylosis of the right wrist.  During both examinations, examiners noted no such finding.  During the most recent examination, the Veteran reported that he had flare-ups of right wrist symptoms, which resulted in more severe functional limitation, but the examiner did not address whether, during these flare-ups, the Veteran's right wrist function is so severely hindered it results in additional limitation of motion, or what would be considered the equivalent of ankylosis of the right wrist joint.  An opinion on this matter is necessary before the Board can determine whether a higher initial evaluation is assignable on a schedular basis, but under Diagnostic Code 5214.  

In addition, the findings of the VA examinations establish that, from 2007 to 2010, the Veteran's right wrist disability worsened and now causes not only pain, including on motion, and limitation of motion, increased on repetitive use, but also neurological abnormalities, including weakness.  Only the limited motion, however, is contemplated in the 10 percent evaluation assigned the Veteran's right wrist disability pursuant to Diagnostic Code 5215.  Based on this fact, the Veteran is requesting a higher initial evaluation on an extraschedular basis.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate).  Certainly, the Veteran's right wrist disability picture could be considered so exceptional and unusual as to render impractical the application of the regular schedular criteria, necessitating notice to the Veteran of this possibility and referral of this claim to appropriate officials for consideration thereof on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2011).  

The Board REMANDS this claim for the following action:

1.  Provide the Veteran adequate VCAA notice on his claim of entitlement to a higher initial evaluation for a right wrist disability on an extraschedular basis.

2.  Forward the claims file to the examiner who evaluated the Veteran in July 2010 for an addendum opinion pertaining to this claim.  Ask the examiner to review the claims file and the results of the last examination and offer the following opinions.  Also ask him to provide detailed rationale, with specific references to the record, for the opinions expressed and, if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

a) Assuming the credibility of the Veteran's description of flare-ups of right wrist symptoms, during such episodes, is the Veteran's right wrist motion additionally limited to the extent that it could be considered the equivalent of ankylosis of the right wrist joint?

b) Does the Veteran's right wrist disability result in neurological impairment and, if so, is such impairment mild, moderate or severe? 

c) Does the Veteran's right wrist disability markedly interfere with his employability? 

d) Is the Veteran unable to secure and/or follow substantially gainful employment secondary to his right wrist disability?  

3.  Review the addendum opinion to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

4.  Refer this claim to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration thereof on an extraschedular basis under 38 C.F.R. § 3.321.

5.  Readjudicate the claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


